DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 7/26/21 with respect to claim rejections under 35 USC 102 have been fully considered and are partially persuasive in view of amendments.  Therefore, the rejection has been withdrawn, and a new ground(s) of rejection is made in view of 35 USC 103.
The applicant argues that, in light of new claim language, Cabrera does not teach all claim elements; specifically, the applicant argues that Cabrera does not disclose an intermediary frame (i.e. in claims 1 and 12) or a mechanical [hard stop] component (i.e. in claims 12 and 18). The applicant has added the following new claim elements: proximal and distal clevises in contact via teeth; a “joint post,” to mate with each clevis socket; and the frame comprising “interposed, rotationally aligned joint posts and stop posts,” (i.e. in claim 22). In light of new claim language, the examiner cites to new art, modifying the 102 rejection to a 103 rejection. 
Regarding an intermediary frame, Cabrera does teach distal and proximal clevises, which form a kind of frame, and does teach limitation of over-rotation. 
Regarding proximal and distal clevises in contact via teeth, Cabrera does not explicitly disclose teeth being formed upon the clevis; however, US 20140005705 A1, which discloses a surgical device with several rotational joints, discloses clevises in contact via teeth (“Clevis member 1114 of the distal clevis 1112 defines a geared portion 1111 comprising a plurality proximally directed of teeth,” see [0068-0069]; Fig. 68-69). It would be obvious to one of ordinary skill in the art to incorporate the teeth as taught by US 20140005705 A1 into the proximal and distal clevis of Cabrera, as this would allow a more seamless interaction between the two components. 
Regarding interposed, rotationally aligned joint posts and stop posts forming a frame, Cabrera does not explicitly disclose this; however, in view of new art which discloses a frame, the examiner argues that it would be obvious to one of ordinary skill in the art to incorporate this frame into the device of Cabrera such 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cabrera (US 2009/0312773 A1), and further in view of Weir (US 20140005705 A1), further in view of Hess (US 20170056068 A1), and in further view of Kim (WO 2017136710 A2).
Regarding claim 1, Cabrera teaches an instrument, comprising: a shaft (shaft 308, Fig. 1, [0117]); an end effector (end effector 200, Fig. 1, [0117]); and a wrist connecting the shaft to the end effector (neck assembly 210, Fig. 1-2, [0118]), the wrist comprising a proximal clevis (proximal clevis 212 near shaft 308, Fig. 5-6), a distal clevis (distal clevis 212 near jaw support member 222 which abuts “wrist” (neck assembly 210), Fig. 5-6, [0118]), and an intermediary frame positioned between the proximal clevis and the distal clevis (see plurality of links 212 comprising knuckles and clevises positioned between proximal and distal clevis, 
Weir, which teaches surgical instruments with articulating shafts and thus exists in the applicant’s field of endeavor, teaches a rolling joint (articulation joint 556, Fig. 24). It would be obvious to one of ordinary skill in the art to modify the device of Cabrera to incorporate the rolling joint as taught by Weir, such that the surgical tool has a wider range of motion, enabling better and more precise access to target tissue during operation.
Cabrera does use the term “socket,” however, Hess, which teaches a jointed surgical instrument and thus exists in the applicant’s field of endeavor, states a socket ([0057]). It would be obvious for one of ordinary skill in the art to incorporate the socket of Hess into the device of Cabrera in view of Weir such that the posts of Cabrera mate with the sockets of Hess, allowing for a stable, 

Regarding claims 2 and 3, Cabrera teaches wherein the proximal clevis and the distal clevis form a rolling joint (neck assembly 210 comprising knuckles and clevises connected by rolling joints with increased degrees of freedom, as seen in Fig. 53, Fig. 5-6 and Fig. 41, [0156]), and teaches wherein the joint comprises teeth (212a and 212b, Fig. 5-6, [0118]) but does not state explicitly wherein the clevis itself comprises teeth. However, Weir, which teaches a jointed surgical device and thus exists in the applicant’s field of endeavor, teaches wherein the proximal and distal clevises comprise teeth which mate [with each other’s grooves] to form the rolling joint (“Clevis member 1114 of the distal clevis 1112 

Regarding claim 3, Cabrera teaches wherein one or more teeth (212a, Fig. 5-6, [0118]) formed on one of the proximal clevis and the distal clevis that mate with one or more grooves (212b, Fig. 5-6, [0118]) formed on the proximal clevis and/or the distal clevis.  

Regarding claim 5, Cabrera teaches wherein the frame comprises one or more channels (channels 212d (1-2) and 212e (1-2) in links 212, Fig. 42, [0118]).  

Regarding claim 6, Cabrera teaches wherein the instrument comprises one or more wires (cables 340 and 342, Fig. 18, [0140]) that extend through the one or more channels (channels 212d(1-2) and 212e(1-2) in links 212, Fig. 42, [0118]).  

Regarding claim 8, Cabrera teaches wherein the one or more wires (cables 340 and 342, Fig. 18, [0140]) comprise pull wires configured to articulate one or more of the end effector and the wrist (assembly articulates wrist [0155-0156]).  

Claims 7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cabrera in view of Weir in view of Hess in view of Kim as applied to claim 1 above, and further in view of Manzo (US 20100016852 A1).
Regarding claim 7, Cabrera teaches cables and an end effector but does not teach a wired connection to the end effector. Manzo teaches wherein the one or more wires comprise electrical wires to deliver electrical current to the end effector (“use of cables 251, 252, 253, and 254 [so that]…metal parts in end effector 200 are electrically energized” [0037], Fig. 3A).  It would have been obvious to one of ordinary skill in the art to combine the device of Cabrera with the wired connection of Manzo in order to achieve greater control of the end effector and enable more precise surgical treatment.

Regarding claim 9, Cabrera teaches a wrist but does not teach wherein the instrument further comprises a sheath. Manzo teaches a sheath (insulating cover 260, Fig. 2A, [0021]) that extends over the wrist (wrist comprising distal and proximal clevis 230 and 220, Fig. 2B, [0023]). It would have been obvious to one of ordinary skill in the art to combine the device of Cabrera with the sheath of Manzo in order to provide an additional layer of protection to prevent pinching of overlying tissue (Cabrera [0119]).

Regarding claim 10, Cabrera teaches a frame configured to prevent pinching of overlying surfaces (“the knuckles and corresponding devises are dimensioned such that…the possibility of tissue, vessels or other body structures getting caught or pinched there between is reduced” [0119]). Cabrera states an overlying tissue but does not explicitly state a sheath. Manzo teaches a sheath (insulating cover 260, Fig. 2A, [0021]) that extends over the wrist (wrist comprising distal and proximal clevis 230 and 220, Fig. 2B, [0023]). It would have been obvious to one of ordinary skill in the art at the time of filing to combine the sheath of Manzo with the frame configuration of Cabrera in order to block the sheath from being pinched between surfaces of the proximal clevis and the distal clevis, to ensure smooth rotation of the wrist.
Claims 12, 14-15, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Cabrera, further in view of Jaworek (US 20170007255 A1), further in view of Williams (US 20080119870 A1).
Regarding claim 12, Cabrera teaches an instrument, comprising: a shaft (shaft 308, Fig. 1, [0117]); a wrist (neck assembly 210, Fig. 1-2) comprising a proximal clevis and distal clevis are in contact with each other along an interface and that form a rolling joint (neck assembly 210 comprising knuckles and clevises connected by rolling joints with increased degrees of freedom, as seen in Fig. 53, 
Regarding a stop, Williams, which teaches a robotic surgical device and thus exists in the applicant’s field of endeavor, teaches a discrete stop (“one end of the pin 310 may include a head to act as a stop…while the opposite end is coupled to the clevis” [0071]). It would be obvious to one of ordinary skill in the art to modify the device of Cabrera in view of Jaworek with the stop as taught by Williams, such that the discrete frame comprises a stop and limits the rotational range of motion of the device to ensure a smaller margin of error during operation.

Regarding claim 14, Cabrera teaches wherein the intermediary frame comprises one or more distally extending posts (212a, Fig. 5-6) and one or more proximally extending posts (212b, Fig. 5-6, [0118-0119]).  

Regarding claim 15, Cabrera teaches wherein the one or more distally extending posts are configured to contact a surface of the distal clevis (posts 212a contact and engage the surface of distal clevis 212 near jaw support member 222 which abuts “wrist” 210, Fig. 5-6, [0118-119]) and the one or more proximally extending posts are configured to contact a surface of the proximal clevis (proximal posts 212b contact and engage proximal clevis 212 near shaft 308, Fig. 5-6, [0118-119]) to provide the limit to the pitch angle.  

Regarding claim 18, Cabrera teaches an instrument, comprising: a shaft (shaft 308, Fig. 1, [0117]); an end effector (end effector 200, Fig. 1); a mechanical hardstop component (link members 212a and 212b act as a mechanical hardstop to limit pitch angle during rotation of the neck assembly 210, Fig. 41-44, Fig. 53, [0118-0119]); and a wrist connecting the shaft to the end effector (neck assembly 210, Fig. 1-2), the wrist comprising a proximal clevis (proximal clevis 212 near shaft 308, Fig. 5-6) and a distal clevis that are in contact with each other during 



Regarding claim 20, Cabrera teaches wherein the wrist (neck assembly 210, Fig. 1-2) comprises an intermediary frame (see plurality of links 212 comprising knuckles and clevises positioned between proximal and distal clevis, Fig. 5-6, [0118]). Cabrera does not state wherein the frame is coupled, nor does it state wherein the frame comprises a stop. However, Jaworek, which teaches a jointed surgical device and thus exists in the applicant’s field of endeavor, discloses a frame (see Fig. 18) which directly underlies and is coupled with the two clevises. It would be obvious to one of ordinary skill in the art to modify the device of Cabrera such that it incorporates a discrete, replaceable frame, as taught by Jaworek, which can mediate the engagement between clevises while reducing the frictional wear experienced by the clevises themselves. 
Regarding a stop, Williams, which teaches a robotic surgical device and thus exists in the applicant’s field of endeavor, teaches a discrete stop (“one end of the pin 310 may include a head to act as a stop…while the opposite end is coupled to the clevis” [0071]). It would be obvious to one of ordinary skill in the art to modify the device of Cabrera in view of Jaworek with the stop as taught by 

Regarding claim 21, Cabrera teaches a mechanical stop, distal and proximal posts, and limiting the pitch angle between proximal and distal clevis. However, it does not explicitly state wherein the stop is part of the frame and comprises posts which act to limit pitch angle, nor does it state the direction of the posts. Jaworek, which teaches a jointed surgical device and thus exists in the applicant’s field of endeavor, discloses a frame (see Fig. 18) which directly underlies and is coupled with the two clevises. It would be obvious to one of ordinary skill in the art to modify the device of Cabrera such that it incorporates a discrete, replaceable frame, as taught by Jaworek, which can mediate the engagement between clevises while reducing the frictional wear experienced by the clevises themselves. 
Regarding a stop, Williams, which teaches a robotic surgical device and thus exists in the applicant’s field of endeavor, teaches a discrete stop comprising posts extending in opposite directions (“one end of the pin 310 may include a head to act as a stop…while the opposite end is coupled to the clevis” [0071]). It would be obvious to one of ordinary skill in the art to modify the device of 

Regarding claim 22, Cabrera teaches a frame, posts, and limiting rotational movement, but does not state a distinction between stop and joint posts, or wherein they are rotationally aligned with each other. 
However, Jaworek, which teaches a jointed surgical device and thus exists in the applicant’s field of endeavor, discloses a member (see Fig. 18) which interposes between two clevises. It would be obvious to one of ordinary skill in the art to modify the device of Cabrera such that it incorporates a discrete, interposing element, as taught by Jaworek, which can mediate the engagement between clevises while reducing the frictional wear experienced by the clevises themselves. Regarding the hardstop, Williams, which teaches a surgical robotic device and thus exists in the applicant’s field of endeavor, teaches a post that structurally acts as stop (“one end of the pin 310 may include a head to act as a stop…while the opposite end is coupled to the clevis” [0071], and hence serves as a stop post). It would be obvious to one of ordinary skill in the art to modify the device of Cabrera in view of Jaworek with the stop stop as taught by Williams, 
Regarding a joint post, Cabrera does not state a joint post; however, Hess, which teaches a jointed surgical instrument and thus exists in the applicant’s field of endeavor, states a socket ([0057]). It would be obvious for one of ordinary skill in the art to modify the device of Cabrera such that the posts of Cabrera mate with the sockets of Hess to form a joint post, allowing for a stable, secure engagement at the respective distal and proximal mating points.
Cabrera in view of Jaworek in view of Williams in view of Hess does not explicitly detail the alignment of stop and joint posts; however, it would be obvious to one of ordinary skill in the art to juxtapose the stop and joint posts (i.e. wherein they interleave each other) such that they are rotationally aligned (they lie upon the same rotational plane, the junction of the two clevises in order to allow smooth joint motion and also to prevent over-rotation with a discrete, balanced part.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cabrera, further in view of Jaworek, further in view of Williams, further in view of Manzo.
Regarding claim 16, Cabrera teaches an instrument but does not teach wherein the instrument further comprises a sheath (insulating cover 260, Fig. 2A, [0021]) 

Regarding claim 17, Cabrera teaches an instrument but does not teach a sheath. Manzo teaches wherein the sheath is formed of an elastomeric material (“Cover 260 can be made of rubber, silicone, or another flexible insulating material” [0022]). It would have been obvious to one of ordinary skill in the art to combine the instrument of Cabrera with the elastomeric sheath of Manzo in order that the sheath can be flexibly move with the rotation of the wrist.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921. The examiner can normally be reached M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on M-F 8-5 EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 



/R.M.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/JOHN R DOWNEY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        Friday, November 19, 2021